        Case 1:21-cr-00259-TSC Document 25-1 Filed 08/17/21 Page 1 of 13




                                                        U.S. Department of Justice

                                                        Channing D. Phillips
                                                        Acting United States Attorney

                                                        District of Columbia


                                                        Judiciary Center
                                                        555 Fourth St., N.W.
                                                        Washington, D.C. 20530


                                                      August 16, 2021

Joseph Conte
400 Seventh Street, N.W., Suite 400
Washington, D.C. 20004

       Re:      United States v. Mark Ponder
                Case No. 21-cr-259-TSC

Dear Counsel:

        I am writing to memorialize the discovery that has been provided to you in the above-
captioned case to date. Preliminary discovery was provided on a rolling basis beginning on
May 4, 2021, and was provided via a shared USAfx folder titled “Ponder, Mark – 21-cr-259 –
Discovery.” Please note that in an effort to provide these preliminary materials expeditiously,
they were not Bates-stamped prior to providing them to you. Materials later provided to you
through the formalized discovery process were Bates-stamped and provided to you beginning on
July 7, 2021.

      On May 4, 2021, non-sensitive materials were provided in a USAfx subfolder labeled
“Ponder – Non-Sensitive Discovery,” including 45 files as listed in Addendum A.

       On May 5, 2021, sensitive materials were provided in a USAfx subfolder labeled
“Ponder – Sensitive Discovery,” including 8 files as listed in Addendum B. Please note that all
materials designated as “sensitive” are subject to the protective order issued in this case on April
13, 2021.

        On May 5, 2021, Grand Jury materials related to this case were provided in a USAfx
subfolder labeled “Ponder – Grand Jury,” including 8 files as listed in Addendum C. Please
note that all Grand Jury materials are deemed “sensitive” and are subject to the protective order
issued in this case on April 13, 2021.

       On May 6, 2021, an open-source video previously posted to YouTube was provided in a
subfolder labeled “Ponder – Just Another Channel.” That video is listed in Addendum D and is
        Case 1:21-cr-00259-TSC Document 25-1 Filed 08/17/21 Page 2 of 13




approximately 1:28:27 in length. The video appears to capture some of Mr. Ponder’s conduct on
January 6, 2021.

       On May 6, 2021, you were provided a link from Evidence.com allowing you to access
32 Body Worn Camera video files recorded by Metropolitan Police Department Officers on
January 6, 2021 on the Lower West Terrace in and around the time that defendant Ponder is
believed to have been present. The video files are listed in Addendum E.

       On May 17, 2021, the search warrant photos taken during the search of the defendant’s
residence and a complete download of the defendant’s two cell phones were provided to you
via USAfx as described in Addendum F.

        On July 13, 2021, the video-recorded custodial interview of Mr. Ponder was provided,
along with a video clip of CCTV footage recorded in the Lower West Terrace Tunnel beginning
at approximately 4:05 p.m. Addendum G.

       The above-listed items summarize the materials provided to you as part of the
preliminary discovery process.

        Beginning on July 7, 2021, you were also provided with formalized discovery in this
case, to include Bates-stamped materials. On July 7, 2021, you were provided a link to a
shared USAfx folder titled “Ponder Discovery.” On that date, you were provided with Bates-
stamped materials as listed in Addendum H. These Bates-stamped materials include, but are not
limited to: FBI serials related to the investigation of defendant Ponder, relevant video clips,
Grand Jury transcripts and exhibits, arrest and search warrants, color photographs related to the
search warrant and offense, indictment, video-taped custodial interview, and the cell phone
extraction of one of Mr. Ponder’s two phones, specifically the Black Alcatel Cellular phone.

        On July 22, 2021, you were shipped a hard drive (FedEx tracking number 8162 3949
3163) containing the cell phone extraction of the second of two cell phones seized from Mr.
Ponder, specifically, the contents of the LG Phone with the White/Blue case. A letter containing
the password required to access the contents of the hard drive was mailed simultaneously.

       Manner of Production. The bulk of the materials described above have been
transmitted to you via USAfx. With respect to the Bates-stamped materials contained in the
USAfx folder “Ponder Discovery,” please be sure to download the entire folder, including all
subfolders and files contained within the subfolders exactly as it was provided to you
immediately upon receipt to your own storage media.

The formalized Bates-stamped materials in the “Ponder Discover” USAfx file include the
following:

       • A “PDF” folder containing the discovery in searchable PDF format.


                                               2
        Case 1:21-cr-00259-TSC Document 25-1 Filed 08/17/21 Page 3 of 13




       • A “NATIVE” folder of documents that cannot be converted to PDFs such as
       audio/video recordings. Files that could not be converted to PDF will have a
       “placeholder” in the “PDF” folder that references the native file. You will find the
       referenced file by navigating to the corresponding Bates number in the NATIVE folder.
       • An index of the production, provided in both Excel and Adobe PDF formats.

        If you would like this production in load files for creating a document review database
(e.g., Relativity) please let me know and we will provide load files.

       Please contact me if you have any issues accessing the information, and to confer
regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

        Technical Assistance. CJA panel counsel and Assistant Federal Public Defenders with
technical discovery questions or those who need of assistance managing the discovery in this
case can contact Kelly Scribner (kelly_scribner@fd.org) with the Defender Services Office -
National Litigation Support Team. While Ms. Scribner is not specifically tasked with assisting
retained counsel, she is willing to talk with you about your discovery issues on a limited basis.
However, the National Litigation Support Team typically cannot support retained defense
counsel as the National Litigation Support Team is funded to assist CJA panel counsel and
Federal Public Defender offices appointed through the CJA Act.

        Voluminous Materials. Due to the extraordinary nature of the January 6, 2021 Capitol
Attack, the government anticipates that a large volume of materials may contain information
relevant to this prosecution. These materials may include, but are not limited to, surveillance
video, body worn camera footage, statements of similarly situated defendants, forensic searches
of electronic devices and social media accounts of similarly situated defendants, and citizen tips.
The government is working to develop a system that will facilitate access to these materials. In
the meantime, please let me know of any specific information that you believe is particularly
relevant to your client.

        Protective Order. This material is subject to the terms of the Protective Order issued in
this case on April 13, 2021.

        Timing of Disclosures. I recognize the government’s discovery obligations under Brady
v. Maryland, 373 U.S. 83 (1963), its progeny, and Rule 16. I will provide timely disclosure if
any such material comes to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will
provide information about government witnesses prior to trial and in compliance with the court’s
trial management order.

         Reciprocal Discovery. I request reciprocal discovery to the fullest extent provided by
Rule 16 of the Federal Rules of Criminal Procedure, including results or reports of any physical
or mental examinations, or scientific tests or experiments, and any expert witness summaries. I
also request that defendant(s) disclose prior statements of any witnesses defendant(s) intends to
call to testify at any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S.

                                                 3
        Case 1:21-cr-00259-TSC Document 25-1 Filed 08/17/21 Page 4 of 13




255 (1975). I request that such material be provided on the same basis upon which the
government will provide defendant(s) with materials relating to government witnesses.

        Notice of Defenses. Additionally, pursuant to Federal Rules of Criminal Procedure 12.1,
12.2, and 12.3, I request that defendant(s) provide the government with the appropriate written
notice if defendant(s) plans to use one of the defenses referenced in those rules. Please provide
any notice within the time period required by the Rules or allowed by the Court for the filing of
any pretrial motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

        The above information summarizes the discovery that has been provided to you to-date
with respect to Mr. Ponder. Please do not hesitate to reach out if you have questions.


                                                    Sincerely,


                                                           /s/ Jocelyn Bond
                                                    Jocelyn Bond
                                                    Assistant United States Attorney
Enclosure(s)
cc:\




                                                4
      Case 1:21-cr-00259-TSC Document 25-1 Filed 08/17/21 Page 5 of 13




                     Addendum A: Non-Sensitive Materials
                               May 4, 2021

1.
2.
3.
4.
5.
6.
7.
8.
9.
10.
11.
12.
13.
14.
15.
16.
17.
18.
19.
20.
21.
22.
23.
24.
25.
26.
27.
28.
29.
30.
31.
32.
33.
34.
35.
36.

                                     5
     Case 1:21-cr-00259-TSC Document 25-1 Filed 08/17/21 Page 6 of 13




37
38
39
40
41                                                               .pdf
42
43
44
45


                      Addendum B: Sensitive Materials
                                May 5, 2021
                        (Subject to Protective Order)

1.
2.
3.
4.
5.
6.
7.
8.


                     Addendum C: Grand Jury Materials
                                May 5, 2021
                        (Subject to Protective Order)

1.
2.
3.
4.
5.
6.
7.
8.




                                    6
       Case 1:21-cr-00259-TSC Document 25-1 Filed 08/17/21 Page 7 of 13




                           Addendum D: Just Another
                             Channel - May 6, 2021

1.


                     Addendum E: BWC Footage (Video Files)
                                 May 6, 2021

 1.
 2.
 3.
 4.
 5.
 6.
 7.
 8.
 9.
 10.

 11.
 12.

 13.
 14.

 15.
 16.
 17.

 18.

 19.
 20.
 21.
 22.
 23.

 24.
 25.
 26.

 27.
 28.
                                      7
       Case 1:21-cr-00259-TSC Document 25-1 Filed 08/17/21 Page 8 of 13




 29.
 30.
 31.

 32.


                     Addendum F: SW Photos and Cell Phone
                                May 17, 2021

 1.
 2.
 3.


               Addendum G: Custodial Interview and CCTV Footage
                                July 13, 2021

 1.
 2.



                Addendum H: Formalized Bates-Stamped Discovery
                                July 7, 2021

1. See attached spreadsheet titled “USA v. Ponder, Mark 21-cr-259, PonderM_Volume01”
   (5 pages)




                                        8
Case 1:21-cr-00259-TSC Document 25-1 Filed 08/17/21 Page 9 of 13
            USA v. Ponder, Mark 21‐cr‐259, PonderM_Volume01




                              Page 1 of 5
Case 1:21-cr-00259-TSC Document 25-1 Filed 08/17/21 Page 10 of 13
             USA v. Ponder, Mark 21‐cr‐259, PonderM_Volume01




                               Page 2 of 5
Case 1:21-cr-00259-TSC Document 25-1 Filed 08/17/21 Page 11 of 13
             USA v. Ponder, Mark 21‐cr‐259, PonderM_Volume01




                               Page 3 of 5
Case 1:21-cr-00259-TSC Document 25-1 Filed 08/17/21 Page 12 of 13
             USA v. Ponder, Mark 21‐cr‐259, PonderM_Volume01




                               Page 4 of 5
Case 1:21-cr-00259-TSC Document 25-1 Filed 08/17/21 Page 13 of 13
             USA v. Ponder, Mark 21‐cr‐259, PonderM_Volume01




                               Page 5 of 5
